DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 6–8 are objected to because of the following informalities:
Each recitation of “depth dimension” in claims 6–8 should be provided with the indefinite article.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a semiconductor power controller in contact with at least one of the flat plates and serving as a lone heating element” (lns. 4–5). The limitation is indefinite because there is some incongruity with the disclosure. The disclosure of a lone semiconductor power controller in contact with one of the flat plates is clear, but nowhere in the disclosure is there any showing of one semiconductor in contact with two or more plates. Instead, there may be another lone semiconductor power controller in contact with another plate. This is best understood as a claim drafting issue causing indefiniteness under § 112, second paragraph, rather than anything under § 112, first paragraph. Applicant should amend the claim to remedy this discrepancy.
Claims 2–9 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3 and 5–9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cassidy (US Pub. 2005/0008354) in view of Schwarz et al. (US Pat. 4,041,276).
Claim 1: Cassidy discloses an assembly of flat plates held in parallel relation (18, 20, 22, 40, 44; 60, 62, 64, 66, 68, 80, 82), at least one of the flat plates having a recess in a surface facing another of the flat plates, thereby forming a channel (see figs. 3b–3d, and 7b); and
a heater (18; 64) in contact with the at least one of the flat plates (see figs. 1, 2, 5, and 6) and serving as a lone heating element and arranged to convey a majority of heat dissipated thereby conductively into the at least one of the flat plates (plainly evident from the figures),
wherein the at least one of the flat plates has at least two openings in fluid communication with the channel (14, 16) and has sealing elements adapted for attachment to external fluid tubing (para. 36, “for connecting fluid delivery lines,” where sealing is necessary and inherent to form a proper fluid connection).
Cassidy does not disclose its heater being a semiconductor power controller.
However, Schwarz discloses a small fluid heater with a semiconductor power controller (2).
It would have been obvious to one of ordinary skill in the art to replace the resistive film heater of Cassidy with the semiconductor power controller heater of Schwarz since it provides good temperature regulation (Schwarz: col. 1, lns. 50–53)
Claim 2: Modified as per claim 1 above, Schwarz discloses the semiconductor power controller including a transistor (2).
Claim 3: Modified as per claim 1 above, Schwarz does not disclose discloses the semiconductor power controller including multiple transistors.
However, it would have been obvious to one of ordinary skill in the art to form multiple transistors into the semiconductor power controller of Schwarz to offer greater control over its heating.
Claim 5: Cassidy does not explicitly disclose its channel having an aspect ratio of more than ten to one.
However, the fins shown in figs. 3b–3d and 7b are fairly tall, such that it would have been obvious to one of ordinary skill in the art to consider implementing a high aspect ratio, including the claimed ratio of ten to one, to effectuate appropriate heat transfer to the fluid in the channel.
Claims 6–8: Cassidy discloses a metal plate (para. 47, “aluminum”).
Cassidy does not explicitly disclose the channel having a depth dimension perpendicular to a metal plate major face that is less than 5, 2, or 1 mm.
However, given that Cassidy is directed to the same field of endeavor as the pending application, and given the predictability involves in heat transfer through the plates and fluid transfer through the channel, it would have been obvious to one of ordinary skill in the art to determine an appropriate depth dimension for the channel of Cassidy, including the claimed depths of 5, 2, or 1 mm, given its admittedly small scale (paras. 10 and 35, “small”).
Claim 9: Cassidy modified by Schwarz discloses an electrical insulator between the semiconductor power controller and the at least one of the flat plates (Cassidy: para. 38, “electrical insulator”).
Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cassidy in view of Schwarz as applied to claim 1 above, and further in view of Cassidy et al. (US Pat. 6,175,688, “Cassidy ’688”).
Cassidy discloses at least a surface of at least one flat plate being which is coated with a biocompatible material (para. 47, “biocompatible coating”).
Cassidy does not disclose its flat plates being of copper.
However, Cassidy ’688 discloses a similar apparatus with at least one plate made of copper (138).
It would have been obvious to one of ordinary skill in the art to form at least one of the plates of Cassidy out of the copper taught by Cassidy ’688 given that copper is an effective heat conductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Mitsunaga et al. (US Pub. 2002/0081109), Carr et al. (US Pat. 6,146,359), Akahane (US Pat. 6,539,172), Ford et al. (US Pat. 5,245,693), Ford et al. (US Pat. 5,381,510), Shah et al. (US Pat. 4,532,414), Lahr et al. (US Pat. 3,485,245), Yamakawa (US Pub. 2009/0269044), Ogawa (US Pat. 4,772,778), Aid (US Pat. 4,574,876).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761